 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF Al\/]]ERICA,
Case No. l7CR3153-AGS

 

Plaintiff,
vs.
JUDGl\/[ENT OF DISMISSAL
Veronica SANCHEZ, §§ § wm
im irs §
Defendam. JAN 3- 1 2019

 

 

CE§§'"JS nis~"r`“F_n:T cc
§$UTHEF¢N olsTHicT civ cALLIiEdaN:/x

DEPUTY

 

 

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

§ granted the motion of the Government for dismissal of this case, With~ prejudice; or
l:l the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, With prejudice; or
U the Court has granted the motion of the defendant for a judgment of acquittal; or

l:l a jury has been Waived, and the Court has found the defendant not guilty; or

l:l the jury has returned its Verdict, finding the defendant not guilty;

51

of the offense(s) as charged in the Indictment/Information:

8:1324(a)(1)(A)(ii) - Transportation of Certain Aliens for Financial Gain

 

 

 

 

Dared: 1/31/2019 //{(L/"‘¢MF_"

Hon. An e¢v G. Schopler
United tates District Judge

